NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10272

                Plaintiff-Appellee,             D.C. No.
                                                1:18-cr-00155-LJO-SKO-1
 v.

SANDRA HAAR,                                    MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Sandra Haar appeals from the district court’s order denying her motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Haar contends that the district court erred by improperly assessing the threat



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
posed to her by the COVID-19 pandemic and by relying on U.S.S.G. § 1B1.13 as

an applicable policy statement. We recently held that the current version of

§ 1B1.13 is not binding as applied to compassionate release motions brought by a

prisoner. See United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021).

      The district court followed the guidance of § 1B1.13, but recognized that it

did not limit the circumstances the court could consider in evaluating Haar’s

motion. See id. (“The Sentencing Commission’s statements in U.S.S.G. § 1B1.13

may inform a district court’s discretion for § 3582(c)(1)(A) motions filed by a

defendant, but they are not binding.”). The court gave full consideration to Haar’s

arguments in support of her motion and concluded that release was unwarranted in

light of the 18 U.S.C. § 3553(a) factors, including the egregiousness of Haar’s

offense conduct and the need to afford adequate deterrence. See 18 U.S.C.

§ 3582(c)(1)(A) (district court must consider applicable § 3553(a) factors); see also

18 U.S.C. § 3553(a)(1), (a)(2)(A), (a)(2)(B). On this record, the district court did

not abuse its discretion in denying relief. See Aruda, 993 F.3d at 799; see also

United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court

abuses its discretion only if its decision is illogical, implausible, or not supported

by the record).

      We reject as meritless Haar’s allegations that the district court was biased.

      We do not consider matters that are not distinctly raised and argued in the


                                           2                                     20-10272
opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      AFFIRMED.




                                        3                                  20-10272